PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/738,551
Filing Date: 12 Jun 2015
Appellant(s): AVERBACK, Paul



__________________
Patrick A. Doody
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated May 4, 2020, from which the appeal is taken have been modified by the Advisory Action dated October 5, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-2, 4, 7, 15-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0109437 (Averback et al) and Lepor, Herbert (RU, 9(4):181-190, 2007, IDS).
Averback et al teach using a peptide comprising SEQ ID NO:15 which is 100% identical to the instant SEQ ID NO:66 (see alignment in previous office action) in methods of treating mammals for the removal or destruction of benign tumors or unwanted prostate cells, such as prostate hyperplasias in combination (i.e., before, during or after) with other drugs (such as cytokines, growth factors, antibiotics, apoptosis-inducing agents, anti-inflammatories, and/or chemotherapeutic agents) and/or before, during or after surgical excision and wherein the peptide is administered intratumorally or intralesionally which meet the instant intraprostatic administration. Averback et al teach using the peptide to remove 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these two species would have been at once envisaged by one of ordinary skill in the art (see MPEP2131.02).
	Lepor teaches that tablets of tamsulosin can be administered orally to treat benign prostatatic hyperplasia (BPH) (see page 186).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to predictably add oral administration of tamsulosin to the methods of Averback et al in order to treat treatment naïve humans with BPH.  One would have been motivated to do so because both have been individually taught in the prior art to be effective at treating prostatatic hyperplasia.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat prostatatic hyperplasia in treatment naïve patients by administering tamsulosin before or after the peptides of Averback and optionally with surgical excision. 
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An 
Furthermore, doctors would discuss prior history with their patients and look at the charts of their patients that they had diagnosed with BPH so they would identify patients that were treatment naïve and select such treatment naïve patients for treatment with the peptide and subsequently administer tamsulosin or vice versa as was warranted and necessitated by their decision making.  It is commonly known that doctors identify and select patients with conditions that were previously undiagnosed and then treat them with one or more treatments as necessary.
Here the prior art taught both agents were effective at treating any prostatic hyperplasia so merely identifying and treating treatment naïve patients would not have been considered inventive to one of ordinary skill in the art using their common sense as both agents would predictably treat such patients.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


	Claims 1-2, 4, 7, 15-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0237780 (Averback et al) and Lepor, Herbert (RU, 9(4):181-190, 2007, IDS).
Averback et al teach using a peptide comprising SEQ ID NO:66 which is 100% identical to the instant SEQ ID NO:66 (see alignment in previous office action) in methods of treating mammals for the removal or destruction of benign tumors or unwanted prostate cells, such as prostate hyperplasias in combination (i.e., before, during or after) with other drugs or vitamins (such as cytokines, growth factors, antibiotics, apoptosis-inducing agents, anti-inflammatories, vitamins, and/or chemotherapeutic agents) and/or before, during or after surgical excision and wherein the peptide is administered intratumorally or intralesionally which meet the instant intraprostatic administration (see entire document, e.g., abstract, 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these two species would have been at once envisaged by one of ordinary skill in the art (see MPEP2131.02).
	Lepor teaches that tablets of tamsulosin can be administered to treat benign prostatatic hyperplasia (BPH) (see page 186).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to predictably add oral administration of tamsulosin to the methods of Averback et al in order to treat treatment naïve humans with BPH.  One would have been motivated to do so because both have been individually taught in the prior art to be effective at treating prostatatic hyperplasia.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat prostatatic hyperplasia in treatment naïve patients by administering tamsulosin before or after the peptides of Averback and optionally with surgical excision. 
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations 
Furthermore, doctors would discuss prior history with their patients and look at the charts of their patients that they had diagnosed with BPH so they would identify patients that were treatment naïve and select such treatment naïve patients for treatment with the peptide and subsequently administer tamsulosin or vice versa as was warranted and necessitated by their decision making.  It is commonly known that doctors identify and select patients with conditions that were previously undiagnosed and then treat them with one or more treatments as necessary.
Here the prior art taught both agents were effective at treating any prostatic hyperplasia so merely identifying and treating treatment naïve patients would not have been considered inventive to one of ordinary skill in the art using their common sense as both agents would predictably treat such patients.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

	Claims 1-2, 4, 7, 15-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0109437 (Averback et al) or US 2007/0237780 (Averback et al) in view of Nymox Press Release, July 22, 2014, Kunit et al (RRU, 6:67-70, 2014), Prajapati et al (BRI, Volume 2013, Article ID 107954, 10 pages) and Lepor, Herbert (RU, 9(4):181-190, 2007, IDS).  
US 2003/0109437 (Averback et al) teach using a peptide comprising SEQ ID NO:15 which is 100% identical to the instant SEQ ID NO:66 in methods of treating humans for the removal or destruction of unwanted prostate cells, such as prostate hyperplasias and before, during or after surgical excision (see entire document, e.g., abstract, examples, figures, pages 1-5 and 27-30 and claims). Furthermore, claim 25 of the prior art recites that the “treatment is administered to the patient before … the patient has or will be treated with a treatment selected from the group consisting of surgical excision, transplantation, grafting, chemotherapy, immunotherapy, vaccination, thermal or electrical ablation, cryotherapy, laser therapy, phototherapy, gene therapy, and radiation”.  Accordingly, Averbeck et al inherently teach 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these two species would have been at once envisaged by one of ordinary skill in the art (see MPEP2131.02).
Averback et al teach administration with a carrier, wherein the peptide has at least one flanking amino acid, wherein the peptide is administered via injection and wherein the prostate condition is virally altered (see e.g., pages 7, 27, 28 and 29 and claims). Finally, with respect to claims 1, 13, 15 and 17, with respect to the reducing limitations, it is noted that the prior art teaches methods that are materially and manipulatively indistinguishable from the claimed methods such that the results presented in these claims do not distinguish from the prior art methods.  Notably, the instant claims merely appear to present the results obtained by administering the peptide such that the instant claims do not patentably distinguish from the prior art.  Here there is no active step encompassed by the reducing language and it appears any reduction occurs as a result of the administration step.
US 2007/0237780 (Averback et al) teach using a peptide comprising SEQ ID NO:66 which is 100% identical to the instant SEQ ID NO:66 (see alignment) in methods of treating mammals for the removal or destruction of unwanted prostate cells, such as benign prostate hyperplasias (see entire document, e.g., abstract, examples, figures, pages 1-12 and claims). Averback et al teach administration with a carrier, wherein the peptide has at least one flanking amino acid, wherein the peptide is administered via injection and wherein the prostate condition is virally altered (see e.g., pages 10, 11, 12 and claims). Averback et al teach multiple injections over a period of time (see page 10), so Averback teach administration more than once.  
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these 
Nymox Press Release teaches that NX1207 (another name for the peptide of Averback) produces an average improvement that is much higher than currently approved BPH drugs.
Kunit et al teach that NX1207 (another name for the peptide of Averback) produces better results when compared to finasteride (see page 69) and administering 2.5, 5 or 10 mg of NX1207 (see page 68).  Kunit et al teach that NX1207 induces apoptosis in unwanted prostate cells (see page 68).
Prajapati et al teach that disruption of apoptosis is one factor thought to be responsible for BPH (see abstract and page 4).
Lepor teaches that tablets of tamsulosin can be administered orally to treat benign prostatatic hyperplasia (BPH) (see page 186).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to predictably add oral administration of tamsulosin to the methods of Averback et al in order to treat treatment naïve humans with BPH.  One would have been motivated to do so because both have been individually taught in the prior art to be effective at treating prostatatic hyperplasia.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat prostatatic hyperplasia in treatment naïve patients by administering tamsulosin before or after the peptides of Averback and optionally with surgical excision. 
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it 
Furthermore, doctors would discuss prior history with their patients and look at the charts of their patients that they had diagnosed with BPH so they would identify patients that were treatment naïve and select such treatment naïve patients for treatment with the peptide and subsequently administer tamsulosin or vice versa as was warranted and necessitated by their decision making.  It is commonly known that doctors identify and select patients with conditions that were previously undiagnosed and then treat them with one or more treatments as necessary.
Here the prior art taught both agents were effective at treating any prostatic hyperplasia so merely identifying, selecting and treating treatment naïve patients would not have considered inventive to one of ordinary skill in the art using their common sense as both agents would predictably treat such patients.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-2, 4, 7, 15-16, 19-20 and 22 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the claims of US Patents 7,408,021, 7,745,572, 8,293,703, 8,569,446 or 8,716,247 in view of US 2003/0109437 (Averback et al), US 2007/0237780 (Averback et al)  and Lepor, Herbert (RU, 9(4):181-190, 2007, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of 7,408,021, 7,745,572, 8,293,703, 8,569,446 or 8,716,247 either recite the instantly claimed peptide or methods of administering the peptide to treat unwanted proliferation.   For example, ‘021 claims an isolated NTP peptide consisting of the amino acid sequence of SEQ ID NO. 8 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-lle-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu), which is 100% identical to the instant peptide. ‘572 claims a chemically synthesized NTP peptide consisting of the amino acid sequence of SEQ ID NO. 8 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu), which is 100% identical to the instant peptide. ‘703 claims a method of treating benign prostatic hyperiplasia in a mammal comprising locally administering to the mammal a therapeutically effective amount of a NTP peptide consisting of the amino acid sequence of SEQ ID NO. 8 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu), wherein the method is carried out on the mammal before, during, or after treatment of the mammal with a treatment selected from the group consisting of surgical excision, transplantation, grafting, chemotherapy, immunotherapy, vaccination, thermal or electrical ablation, cryotherapy, laser therapy, phototherapy, gene therapy, and radiation. ‘446 claims an isolated NTP peptide consisting of SEQ ID NO. 8 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu) in the form of a salt. ‘247 claims an isolated peptide fragment of the amino acid sequence in SEQ ID NO. 1 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu), wherein the peptide fragment consists of at least 7 contiguous amino acid residues of SEQ ID NO. 1.
Averback et al, ‘437, teach using a peptide comprising SEQ ID NO:15 which is 100% identical to the instant SEQ ID NO:66 (see alignment in previous office action) in methods of treating mammals for the removal or destruction of benign tumors or unwanted prostate cells, such as prostate hyperplasias in combination (i.e., before, during or after) with other drugs (such as cytokines, growth factors, antibiotics, apoptosis-inducing agents, anti-inflammatories, and/or chemotherapeutic agents) and/or before, during or after surgical excision and wherein the peptide is administered intratumorally or intralesionally which 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these two species would have been at once envisaged by one of ordinary skill in the art (see MPEP2131.02).
Averback et al, 780, teach using a peptide comprising SEQ ID NO:66 which is 100% identical to the instant SEQ ID NO:66 (see alignment in previous office action) in methods of treating mammals for the removal or destruction of benign tumors or unwanted prostate cells, such as prostate hyperplasias in combination (i.e., before, during or after) with other drugs or vitamins (such as cytokines, growth factors, antibiotics, apoptosis-inducing agents, anti-inflammatories, vitamins, and/or chemotherapeutic agents) and/or before, during or after surgical excision and wherein the peptide is administered intratumorally or intralesionally which meet the instant intraprostatic administration (see entire document, e.g., abstract, examples, figures, pages 1-12 and claims). Averback et al teach administration with a carrier, wherein the peptide has at least one flanking amino acid, wherein the peptide is administered topically and wherein the prostate condition is virally altered (see e.g., pages 10, 11, 12 and claims). 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these two species would have been at once envisaged by one of ordinary skill in the art (see MPEP2131.02).
	Lepor teaches that tablets of tamsulosin can be administered orally to treat benign prostatatic hyperplasia (BPH) (see page 186).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use the peptide in the claims of the patents and oral administration In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat prostatatic hyperplasia by administering tamsulosin before or after the peptides of the patents in treatment naïve patients that had been identified and selected and optionally with surgical excision. 
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  In this case, as one of skill in the art would immediately recognize that the peptide would be effective to treat treatment naïve humans with BPH as would tamsulosin and they would immediately recognize that BPH patients could be treatment naïve, they would have been motivated to select and treat treatment naïve humans with BPH with the peptide and oral tamsulosin in either order in order to treat the BPH.  
Furthermore, doctors would discuss prior history with their patients and look at the charts of their patients that they had diagnosed with BPH so they would identify patients that were treatment naïve and select such treatment naïve patients for treatment with the peptide and subsequently administer tamsulosin or vice versa as was warranted and necessitated by their decision making.  It is commonly known that doctors identify and select patients with conditions that were previously undiagnosed and then treat them with one or more treatments as necessary.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


	Claims 1-2, 4, 7, 15-16, 19-20 and 22 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 13-14 of copending Application No. 14/606,683 in view of US 2003/0109437 (Averback et al), US 2007/0237780 (Averback et al)  and Lepor, Herbert (RU, 9(4):181-190, 2007, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of 14/606,683 recite methods of administering the instant peptide to treat BPH patients that have no history of drug treatment for BPH by identifying such patients and then administering the peptide intraprostatically.  
Averback et al, ‘437, teach using a peptide comprising SEQ ID NO:15 which is 100% identical to the instant SEQ ID NO:66 (see alignment in previous office action) in methods of treating mammals for the removal or destruction of benign tumors or unwanted prostate cells, such as prostate hyperplasias in combination (i.e., before, during or after) with other drugs (such as cytokines, growth factors, antibiotics, apoptosis-inducing agents, anti-inflammatories, and/or chemotherapeutic agents) and/or before, during or after surgical excision and wherein the peptide is administered intratumorally or intralesionally which meet the instant intraprostatic administration (see entire document, e.g., abstract, examples, figures, pages 1-5 and 27-30 and claims). Averback et al teach administration with a carrier, wherein the peptide has at least one flanking amino acid, wherein the peptide is administered topically and wherein the prostate condition is virally altered (see e.g., pages 7, 27, 28 and 29 and claims). 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior 
Averback et al, ‘780, teach using a peptide comprising SEQ ID NO:66 which is 100% identical to the instant SEQ ID NO:66 (see alignment in previous office action) in methods of treating mammals for the removal or destruction of benign tumors or unwanted prostate cells, such as prostate hyperplasias in combination (i.e., before, during or after) with other drugs or vitamins (such as cytokines, growth factors, antibiotics, apoptosis-inducing agents, anti-inflammatories, vitamins, and/or chemotherapeutic agents) and/or before, during or after surgical excision and wherein the peptide is administered intratumorally or intralesionally which meet the instant intraprostatic administration (see entire document, e.g., abstract, examples, figures, pages 1-12 and claims). Averback et al teach administration with a carrier, wherein the peptide has at least one flanking amino acid, wherein the peptide is administered topically and wherein the prostate condition is virally altered (see e.g., pages 10, 11, 12 and claims). 
Additionally, the patients of Averback et al necessarily includes those that are naïve and those that are not naïve so the prior art inherently includes naive patients.  Notably, one of ordinary skill in the art would at once envisage that the patients were either treatment naïve or previously treated as doctors are well aware that they treat patients initially after diagnosis, i.e., treatment naïve, or patients that have received other agents previously and would identify and select patients for treatment based on their prior history.  Thus there are only two species encompassed by the generic disclosure of Averback and these two species would have been at once envisaged by one of ordinary skill in the art (see MPEP2131.02).
	Lepor teaches that tablets of tamsulosin can be administered orally to treat benign prostatatic hyperplasia (BPH) (see page 186).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use the peptide in the claims of the application and oral administration of tamsulosin in either order in the methods of either Averback et al reference or to add oral administration to the claimed methods of the application, as they use the same peptide in order to treat treatment naïve humans with BPH.  One would have been motivated to do so because both have been individually taught in the prior art to be effective at treating prostatatic hyperplasia.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would 
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  In this case, as one of skill in the art would immediately recognize that the peptide would be effective to treat treatment naïve humans with BPH as would tamsulosin and they would immediately recognize that BPH patients could be treatment naïve, they would have been motivated to select and treat treatment naïve humans with BPH with the peptide and oral tamsulosin in either order in order to treat the BPH.  
Furthermore, doctors would discuss prior history with their patients and look at the charts of their patients that they had diagnosed with BPH so they would identify patients that were treatment naïve and select such treatment naïve patients for treatment with the peptide and subsequently administer tamsulosin or vice versa as was warranted and necessitated by their decision making.  It is commonly known that doctors identify and select patients with conditions that were previously undiagnosed and then treat them with one or more treatments as necessary.
Here the prior art taught both agents were effective at treating any prostatic hyperplasia so merely identifying, selecting and treating treatment naïve patients would not have considered inventive to one of ordinary skill in the art using their common sense as both agents would predictably treat such patients.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

(2) Response to Argument
Appellant’s Arguments

Appellant argues that the 103 rejections are in error because:

A. Appellant has Presented Data Showing the Claimed invention Provides an Unexpectedly Superior Improvement In BPH Symptoms (see page 4)

 B. The Prior Art Would Not Have Been Combined in the Manner Alleged (see page 14)

Response to Arguments
	With respect to argument A, it is first noted that with respect to unexpected results the evidence presented must be commensurate in scope with the claims which the evidence is offered to support (see MPEP 716.02 (d)).  It is further noted that claim 1 first administers the peptide then subsequently tamsulosin, while claim 15 first administers tamsulosin and then the peptide, while the evidence relied upon by Appellant in Example 2 administers the peptide first and then a conventional oral medication. Therefore, at the outset it is apparent that the results of Example 2 are not commensurate in scope with claims 15-16, 19-20 and 22 which administers tamsulosin and then the peptide.  Notably, Appellant argues that the unexpected results occur when administering the peptide first to patients who had not previously received treatment for BPH and then an oral agent, so first treating with an oral agent is not commensurate in scope with the evidence relied upon.  For example, as there is no time frame on the subsequent peptide administration, the claim reads on identifying and selecting a human with BPH who had never been treated for BPH, administering tamsulosin and then subsequently administering the peptide subsequently, i.e., immediately after or any number of years later, such as 10 or 20 years later to a patient that had been taking tamsulosin the whole time, which is suggested by the prior art relied upon.  Furthermore, it is noted that once the patients have been treated with the oral agent they are no longer treatment-naïve, and Appellant submits that administering the peptide to a subgroup of patients that includes those who have been previously treated with oral agents only increases IPSS by 40% (see page 6 of Appeal Brief).  
	Secondly, the evidence presented is also not commensurate in scope (or it cannot be determined non-oral medications or surgical procedures.  This differs to the scope of the claims because the claims recite a human having benign prostatic hyperplasia who had not previously received treatment for benign prostatic hyperplasia and it is unclear and cannot be determined what results might be obtained from that claimed patient population, which differs from the evidence presented.  Notably, claims 7 and 22 recite that the method may be carried out before, during or after treatment with surgical excision, so the patient of claim 1 could be identified and selected, then have prostatic tissue surgically resected, then treated with the peptide and finally treated with tamsulosin, which also is not commensurate in scope with the evidence provided in Example 2.  Therefore, the evidence relied upon by Appellant is clearly not commensurate in scope with the claimed invention (see MPEP 716.02).
	However, the evidence provided is also deficient to overcome the obviousness rejections as the significance of the data provided cannot be adequately determined because of inconsistencies in the evidence and differences in results looking at patients similarly identified in post-filing evidence.  As a first point, when looking at the Table presented on page 7 of the Appeal Brief (reproduced below), the IPSS improvement in Example 1 and Example 2 for the peptide drug plus additional oral agent in almost identical, while the control groups IPSS improvement score for the placebo groups is outside the expected mean improvement of 3-5 points for both examples, with one control improvement above 5 and one control improvement below 3.  Notably, when looking at the mean IPSS improvement of 2.33 in treatment-naïve patients that received the peptide-placebo treatment and then received an oral drug, this IPSS improvement is lower than published data regarding the IPSS improvement caused by oral drugs in treatment-naïve patients.  At pages 11-12 of the Appeal Brief, Appellant has provided data that treatment-naïve patients who were administered  the oral agents, dutasteride and tamsulosin has a mean IPSS improvement of 5.4.  It is noted that this combination is the one combination specifically set forth in the claims to be combined with the peptide, yet the specification data only shows a mean IPSS improvement of 2.33 in treatment-naïve patients that received the peptide-placebo treatment and then received an undefined oral drug.  It is unclear which oral drugs were administered to the treatment-naïve patients, but the mean IPSS improvement is not consistent with the amount of improvement known to occur in treatment-naïve patients administered the oral agents dutasteride and tamsulosin, so whether administration of the claimed peptide in treatment-naïve patients coupled with subsequent oral drug 
Therefore, when considering the record and evidence as a whole, this evidence does not overcome the 103 rejections of record as interpretation of the evidence provided is unclear, while a doctor would clearly identify and select patients that had not previously been treated for BPH and treat them with the peptide and oral agents as needed. It is well appreciated that as men age they need to be screened for BPH (see article to Shore et al, “Fexapotide triflutate: results of long-term safety and efficacy trials of a novel, injectable therapy for symptomatic prostate enlargement” World J of Urol., Vol, 36, pp. 801.-809 (2018) presented by Appellant in the Appeal Brief that teaches that 25-50% or more of the elderly male population have symptomatic BPH, page 12, right column), so doctors screen men for BPH as a matter of course during yearly physicals and identify and select them for treatment of BPH as needed as they age.  Furthermore, “[e]vidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978)” (see MPEP 716.02 (c)).  Here the prior art recognized that the peptide gave better results than the oral agent finasteride, so the evidence provided which is inconsistent with published data does not have a significance greater or equal to the instant obviousness rejections as there is a clear motivation to administer the peptide to treatment naïve patients as it would be expected to have the advantage of providing a better treatment than finasteride or other oral agents when treating treatment naïve patients.

    PNG
    media_image2.png
    275
    675
    media_image2.png
    Greyscale

As a further illustration of the inconsistency of the data in the specification to that of published data, Shore et al, “Fexapotide triflutate: results of long-term safety and efficacy trials of a novel, injectable therapy for symptomatic prostate enlargement” World J of Urol., Vol, 36, pp. 801.-809 (2018), also presents data about change in IPSS in subgroups of patients that include those previously treated for BPH 8.28 with a mean IPSS improvement in the placebo and subsequent oral medication group of 4.74 in the data of Shore (see online table 8 in the article attached to the Appeal Brief and reproduced below).  This differs from Example 1 of the specification where the mean IPSS improvement in patients that include those previously treated for BPH who were treated the peptide and subsequent oral medication is 7.61 with a mean IPSS improvement in the placebo and subsequent oral medication of 5.44. Accordingly, the specification indicates that there is only a 40% improvement in Example 1, but the peer-reviewed Shore data indicates that an identical patient population (or highly identical) displays a 74.7% improvement.  Therefore, without additional evidence and clarification, the evidence in the specification and provided by Dr. Averback in the 1.132 declaration filed August 16, 2017, is insufficient to overcome the outstanding 103 rejections.
Therefore, while the evidence has been fully and carefully considered, when the record as a whole is considered, it has not been considered sufficient to overcome the outstanding 103 rejections.



    PNG
    media_image3.png
    426
    776
    media_image3.png
    Greyscale

	Appellant further argues with respect to claim 15 in the Appeal Brief at page 13 that “Example 3 of the specification shows a dramatic improvement, when BPH patients its general (treatment naive, non-Id. at paras, [0165-0166). Based on the superior results shown in Example 2, a person having ordinary skill in the art would have reasonably expected carrying out the method of example 3 only on treatment naive BPH patients would provide an even greater improvement, when compared to the control”.

	Here it appears that Appellant is arguing that the results of example 3 are unexpected as one would have expected even greater improvement based on example 2, so there is also unexpected results sufficient to establish the patentability of claims 15-16, 19-20 and 22.
In response, looking at this data and the other data presented by Appellant in Shore et al, it cannot be determined how the data should be interpreted.  Notably, in Example 3 the patients get an oral agent before the peptide, so the peptide is administered to patients who are not treatment-naïve.  While this example gives a 110% improvement in the oral medication and subsequent peptide group compared to the oral medication alone group, it is noted that patients in example 1 also includes patients that has previously received oral medication (and oral medication naïve patients), yet only shows a 40% improvement.  In Example 3, it appears the patients might have been on oral medications for shorter periods of time and may have been administered the peptide closer to diagnosis compared to Example 1, but that is speculation and it cannot be determined on what basis the results of Example 3 are obtained. However, it is apparent that the results in example 3 are not commensurate in scope with the claims as Table 5 presents data over 3-4 years max, so the patients are diagnosed, are treated with an oral agent and then treated with the peptide all within 4 years, but claim 15 allows any subsequent administration of the peptide in any time-frame such as 20-30 years later. 
What is clearly known in the prior art is that both the oral agent and the peptide would be effective to treat BPH and the peptide is more effective than oral agents tested, so while the evidence has been fully and carefully considered, when the record as a whole is considered, it is not sufficient to overcome the outstanding 103 rejections.

	With respect to argument B, Appellant submits that “A person having ordinary skill in the art would consider the primary references to be agnostic as to whether a subject with BPH was treatment naïve or not. In other words, a person having ordinary skill in the art would have reasonably expected the 

	In response, it is maintained that one of skill in the art would have expected a better response in treating treatment naïve patients than BPH patients in general because the peptide causes apoptosis in the hyperplastic prostate tissue and naïve patients would have suffered for BPH for shorter periods of time than those who had been treated for years.  Thus they would be more amendable to treatment, on average, than those who had been treated for years as treatment naïve patients would have smaller prostates on average than those who had been treated for years.  Notably, BPH is a benign growth or tumor that gets larger over time like other tumors and BPH can get harder to treat over time like other tumors.  Accordingly, the peptide would have a better chance of contacting a greater percentage of hyperplastic cells to induce apoptosis in the treatment naïve patients with, on average, smaller prostates to ensure greater treatment in the naïve patients compared to patients with larger prostates who had been treated for years or decades with other oral agents.  However, it is also noted that the rejections have not been made solely on the basis that one of skill in the art would have expected a better response in treating treatment naïve patients compared to BPH patients in general.
Notably, another basis for the rejections occurs where they state that “doctors would discuss prior history with their patients and look at the charts of their patients that they had diagnosed with BPH so they would identify patients that were treatment naïve and select such treatment naïve patients for treatment with the peptide and subsequently administer tamsulosin or vice versa as was warranted and necessitated by their decision making.  It is commonly known that doctors identify and select patients with conditions that were previously undiagnosed and then treat them with one or more treatments as necessary.
Here the prior art taught both agents were effective at treating any prostatic hyperplasia so merely identifying and treating treatment naïve patients would not have been considered inventive to one of ordinary skill in the art using their common sense as both agents would predictably treat such patients.”
Furthermore, the Nymox Press Release teaches that NX1207 (another name for the peptide of Averback) produces an average improvement that is much higher than currently approved BPH drugs and
Kunit et al teach that NX1207 (another name for the peptide of Averback) produces better results when compared to finasteride (see page 69) and administering 2.5, 5 or 10 mg of NX1207 (see page 68).  Kunit 
Therefore, there was additional motivation to identify and select treatment naïve patients for treatment first with the peptide as it was expected to provide better treatment than the currently approved BPH drugs.  However, it is noted that doctors routinely diagnose patients and then select treatments for those patients based on a number of factors, including patient preferences.  Therefore, it would also be obvious to first treat patients with an oral agent in treatment naïve patients reluctant to undergo intraprostatic injection and then later treat with the peptide if the oral agent is not effective and the patient later changes their mind.  

Appellant submits at page 16, that “The present claims also show, under the doctrine of claim differentiation, that the oral medications recited by the claims are different from the conventional therapies disclosed by Averback ‘437 and ‘780. Dependent claims 7 and 22 recite “wherein the method is carried out on the human before, during, or after treatment of the mammal with, a treatment selected from the group consisting of surgical excision, transplantation, grafting, chemotherapy, immunotherapy, vaccination, thermal or electrical ablation, cryotherapy, laser therapy, phototherapy, gene therapy, and radiation,” If any of these treatments included conventional oral medications for BPH as the Examiner contends, then claims 7 and 22 would not further limit the claims from, which they depend, and would be improper.”

In response, the Examiner does not contend that these treatments include conventional oral medications for BPH.  What this disclosure evidences is that one of skill in the art would clearly understand that one medication can be administered before another medication, and that the peptide can be administered before other medications or treatments.  The prior art does not require first treating a BPH patient with an oral agent before the peptide, so one of skill in the art would clearly recognize that the patient could be newly diagnosed with BPH and treated with the peptide as a first course of action.  Furthermore, in the normal course of screening and treating males with BPH a doctor would routinely identify treatment naïve patients with BPH and select treatments for the patient in consultation with the patient.  As the peptide effectively treated BPH and was known to have advantages over some oral agents, one of skill in the art would have been motivated to identify treatment naïve patients with BPH and select the peptide as a first treatment and then treat with an oral agent in patients with continuing symptoms and vice versa.



In response, the rejection expressly states that “Notably, NX1207 was shown to be superior to standard BPH treatments, so one would have been motivated to identify and select treatment naïve patients and use NX1207 for treatment, so they would get the superior treatment and then treat with tamsulosin to further treat the patients to address other symptoms of BPH or vice versa”, so the rejection is different.  Kunit et al also teach that NX1207 produces better results when compared to finasteride and that the peptide induces apoptosis in unwanted prostate cells, while Prajapati et al teach that disruption of apoptosis is one factor thought to be responsible for BPH.  Therefore, there was motivation provided by the Press Release, Kunit, and Prajapati to treat with the agent that produces better results and which was thought to use a different mechanism of action than other oral agents.  Notably, the peptide induces apoptosis in unwanted prostate cells and one theory was that apoptosis was disrupted in BPH, so removing unwanted prostate cells would shrink the prostate and remove cells where apoptosis and any other factors were disrupted in order to provide longer effective treatment.

	Appellant further comments at page 18 that “Prajapati does not state that “disruption of apoptosis is one factor thought to be responsible for BPH” Action at 9, Rather, Prajapati discloses:

Multiple factors including hormonal imbalance, disruption of cell proliferation, apoptosis, chronic inflammation, and aging are thought to be responsible for the pathophysiology of these diseases.

Prajapati, at Abstract

Here, Prajapati states that multiple factors are thought to be responsible, including disruption of cell proliferation, apoptosis, chronic inflammation, etc. it is cell proliferation that is disrupted, not apoptosis.”

In response, it is acknowledged that it was inferred from Prajapati that disruption of apoptosis is thought to be one factor responsible for BPH.  Apoptosis is a process of programmed cell death that removes damaged, unwanted or unnecessary cells, so it is clear when Prajapati references “apoptosis” 

Finally, Appellant submits at page 19 that even if selecting treatment naïve patients would have been considered obvious, the published literature suggests that treatment naïve BPH patients respond to combination therapy only slightly better than the BPH patient population in general. 

In response, this literature appears to look at administration of two oral agents in combination, none of which act through inducing apoptosis of unwanted prostate cells like the peptide does, so one of skill in the art would not look at this literature to form expectations about combining the peptide with oral agents.
Therefore, after careful and complete consideration, when the record as a whole is considered, the outstanding 103 rejections are maintained.



	With respect to the double patenting rejections, Appellant traverses the rejections, arguing that these rejections fall for the same reasons argued above.
In response, these arguments were not found persuasive for the reasons set forth above and incorporated herein.  
It is further noted that the provisional rejection over copending Application No. 14/606,683 should be maintained because the claims in that application recite methods to treat BPH patients that 
Therefore, after careful and complete consideration, when the record as a whole is considered, the outstanding double patenting rejections are maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Brad Duffy/Primary Examiner, Art Unit 1643     
                                                                                                                                                                                                   Conferees:
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                  
                                                                                                                                                                                      /MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.